FILED
                      UNITED STATES COURT OF APPEALS                United States Court of Appeals
                                                                            Tenth Circuit
                             FOR THE TENTH CIRCUIT
                         _________________________________                October 16, 2018

                                                                        Elisabeth A. Shumaker
 DANESH RAHIMI,                                                             Clerk of Court
       Plaintiff - Appellant,

 v.                                                          No. 17-4167
                                                 (D.C. No. 2:16-CV-00874-CW-DBP)
 SCOTT SWEAT, MCKAY KING, Hon. O.                            (D. of Utah)
 LANE MCCOTTER,

       Defendants - Appellees.

                         _________________________________

                             ORDER AND JUDGMENT
                         _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________

      Dr. Danesh Rahimi, proceeding pro se, appeals the district court’s order

dismissing his request for injunctive relief against defendants Scott Sweat, McKay

King, and Judge O. Lane McCotter. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.




      
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.
App. P. 32.1 and 10th Cir. R. 32.1.
                                              I.

          On or about February 28, 2013, Plaintiff-Appellant Dr. Danesh Rahimi

purchased a hotel condominium, marked on the door as unit 107, at the Zermatt

Resort in Midway, Utah. Dr. Rahimi owned unit 107 for over a year without

incident; at some point, however, it was discovered that the numbering of the units on

the original plat to the Resort did not correspond with the numbering on the unit

doors. As a result, affected owners are uncertain of whether they possess clear title

to the units in which they reside. A group quiet title action involving the owners is

ongoing in Wasatch County District Court to resolve the confusion generated by the

errors.

          Outside the quiet title action, Dr. Rahimi pressed the claim that he actually

owned unit 207, which was occupied by another individual. After the Resort refused

to give him keys to unit 207, Dr. Rahimi contacted the Wasatch County Sheriff’s

Office in August 2014, making several complaints of criminal wrongdoing by both

the occupier of unit 207 and the Resort. The Sheriff’s Office referred the complaints

to the Wasatch County Attorney’s Office. Deputy Wasatch County Attorney McKay

King wrote to Dr. Rahimi, informing him that his complaints were civil in nature and

could “not be prosecuted under the criminal standard of proof beyond a reasonable

doubt.”

          Dr. Rahimi sued King and Wasatch County Attorney Scott Sweat in Wasatch

County Justice Court, and the cases were assigned to Judge O. Lane McCotter.

Because the cases involved allegations against Wasatch County employees, Judge

                                              2
McCotter transferred the cases to Utah County Justice Court. In a separate action by

Dr. Rahimi against the owner of unit 207, Judge McCotter ruled against Dr. Rahimi

and dismissed the case without prejudice.

      Subsequently, Dr. Rahimi filed the present civil rights complaint under 42

U.S.C. §§ 1983 and 19851 in the Third Judicial District Court of Salt Lake County,

Utah against King, Sweat, and Judge McCotter. Defendants removed the case to

federal district court. The case was assigned to United States District Court Judge

Clark Waddoups, who then referred it to United States Magistrate Dustin B. Pead

under 28 U.S.C. § 636(b)(1)(B). Dr. Rahimi alleged in his complaint that he was the

“victim of bait and switch by a group of people in Midway[,] Utah.” He contended

that defendants King and Sweat violated his civil rights by “deny[ing]” his property

rights and refusing to assist him in obtaining possession of unit 207. He further

alleged that Judge McCotter “ignored” his case and deprived him of his rights by

“allowing trespassing.” Essentially, Dr. Rahimi requested an order demanding

defendants take action regarding his trespassing allegations and help him gain

possession of unit 207.


      1
        Section 1985 prohibits a conspiracy to interfere with civil rights. See 42
U.S.C. § 1985. The district court noted that “at oral argument, Dr. Rahimi
acknowledged that he did not bring a conspiracy claim in this case.” Whether or not
Rahimi abandoned the § 1985 argument below, Rahimi has waived any right to
pursue it on appeal. Although Rahimi’s opening brief contains a passing reference to
his § 1985 claim, he does not develop any argument related to that claim, or take
issue with the district court’s assertion that the claim was dropped at oral argument.
Any arguments related to the § 1985 claim are therefore waived. See, e.g.,
Fuerschbach v. Southwest Airlines Co, 439 F.3d 1197, 1209–10 (10th Cir. 2006)
(underdeveloped and inadequately briefed arguments are waived).
                                            3
      District Judge Waddoups construed the complaint as a claim that defendants

violated Dr. Rahimi’s Fourteenth Amendment rights by depriving him of property

without due process of law. Judge Waddoups adopted Magistrate Pead’s

recommendation that absolute judicial and prosecutorial immunity shielded

defendants from any claim for damages. Judge Waddoups noted that Dr. Rahimi

“disavow[ed] any request for monetary damages,” perhaps mooting the issue.

Nevertheless, Judge Waddoups found that absolute immunity protected defendants

because their actions “about which Dr. Rahimi complains were within or intimately

associated with the judicial process” (citing Snell v. Tunnell, 920 F.2d 673, 686 (10th

Cir. 1990) (“A judge acting in his judicial capacity is absolutely immune from [suits

for damages], unless the judge acts clearly without any colorable claim of

jurisdiction. A prosecutor is absolutely immune for activities which are intimately

associated with the judicial process such as initiating and pursuing a criminal

prosecution.”) (citations and quotations omitted)). Dr. Rahimi reiterates to this court

that his requested remedy does “not include monetary damages,” but “only injunctive

relief.” Aplt. Br. at 4, 5. Because Rahimi now unequivocally states that he seeks

only injunctive relief, we need not address Judge Waddoups’ ruling that the

defendants are immune from money damages.

      Additionally, Judge Waddoups ruled that Dr. Rahimi’s claim for injunctive

relief failed because (1) Dr. Rahimi could not show that he had a legitimate claim of

entitlement to the property at issue, and (2) defendants did not act to deprive Dr.

Rahimi of his interest in the disputed property.

                                           4
       Dr. Rahimi filed a timely notice of appeal. We now affirm.

                                            II.

       “We review a district court’s grant of a summary judgment de novo, applying

the same legal standard as the district court.” Schaffer v. Salt Lake City Corp., 814
F.3d 1151, 1155 (10th Cir. 2016). A “court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Because Dr.

Rahimi is proceeding pro se, he is entitled to a liberal construction of his pleadings.

Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). We will not, however,

serve as his advocate. Id.

       Section 1983 provides that a person acting under color of state law who

“subjects, or causes to be subjected, any citizen of the United States . . . to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured[.]” 42 U.S.C. § 1983. Here, Dr. Rahimi

contends that defendants violated his rights under the Fourteenth Amendment, which

proclaims that “No State shall . . . deprive any person of life, liberty, or property,

without due process of law[.]” U.S. Const. amend. XIV. “‘To have a property

interest in a benefit, a person clearly must have more than an abstract need or desire’

and ‘more than a unilateral expectation of it. He must, instead, have a legitimate

claim of entitlement to it.’” Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748,

756 (2005) (quoting Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577

(1972)). “Such entitlements are . . . created and their dimensions are defined by

                                             5
existing rules or understandings that stem from an independent source such as state

law.” Id. (quotations omitted).

       Additionally, “a plaintiff can [not] recover under § 1983 from a government

official . . . without demonstrating that official violated his constitutional or statutory

rights[.]” Dodds v. Richardson, 614 F.3d 1185, 1193–94 (10th Cir. 2010); see also

Martin A. Schwartz, Section 1983 Litigation 91 (3d ed. 2014) (“The proximate cause

requirement applies to all § 1983 claims[.]”).

                                           III.

       After careful consideration of the record, we agree with the district court that

Dr. Rahimi has not demonstrated entitlement to injunctive relief under Section 1983.

We express no opinion regarding whether Dr. Rahimi possesses a “legitimate claim

of entitlement” to unit 207 such that his property interest is protected by the

Fourteenth Amendment. Roth, 408 U.S. at 564. We note only that a group quiet title

action is ongoing in state court to resolve the ownership interests of parties affected

by the controversy at the Zermatt Resort. However, we are convinced that defendant

Judge McCotter is immune from injunctive relief under Section 1983, and defendants

Sweat and King did not deprive Dr. Rahimi of a property interest and therefore

cannot be liable. See Dodds, 614 F.3d at 1193–94.

       Dr. Rahimi requests “judicial recognition of his possessory rights to enter and

occupy [unit 207], to be escorted to the premises by relevant county officers, and an

apology.” His claim against Judge McCotter cannot stand because of the clear

language of section 1983: “in any action brought against a judicial officer for an act

                                             6
or omission taken in such officer’s judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory relief was

unavailable” (emphasis added); see also Ysais v. New Mexico, 373 F. App’x 863, 866

(10th Cir. 2010) (unpublished) (“Judicial officers are explicitly immunized not only

against damages but also against suits for injunctive relief under 42 U.S.C. § 1983.”).

Accordingly, judicial immunity shields Judge McCotter from Dr. Rahimi’s request

for injunctive relief.

       As for defendants King and Sweat, Dr. Rahimi has not explained how they

deprived him of his property interest. Dr. Rahimi does not allege that these

defendants were involved in the unit-numbering dispute that is the basis of the

alleged property deprivation. Rather, the defendants are county attorneys who

declined to initiate criminal proceedings against individuals at the Zermatt Resort. In

this action, Dr. Rahimi does not now ask them to press charges against any

individuals, but seeks “escort[] to the premises.” Because Dr. Rahimi has not

demonstrated that the defendants caused the violation of a constitutional or statutory

right, his request for injunctive relief cannot succeed. See Dodds, 614 F.3d at 1193–

94.

       Dr. Rahimi purports to be the victim of fraudulent activity, perpetrated by

management, owners, or other individuals associated with Zermatt Resort. But

neither those claims, nor those defendants, are before this court. We conclude that

Dr. Rahimi’s assertion of a constitutional violation by these defendants fails as a

matter of law.

                                            7
                                        IV.

      Based on the foregoing, we affirm the district court’s judgment granting

summary judgment for defendants.

                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




                                         8